DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
This office action is in response to TD filed on and approved on 01/22/2021.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention in question is for an adapter for a gaming controller comprising a housing for attachment to the controller without modifying the controller and at least one game actuator mechanism.  The adapter further comprising a console port adapted to interface with the game console for transmitting game information and actions to the game console, a controller port for receiving game functions from the controller, and wherein the game actuator mechanism comprises a function control module of the adapter and is used to transmit game information to a game console based on the actuation of the game actuator via the game console port.  The closest prior art of record, Hussaini et al. (US Pub. No. 2004/0023719 A1), teaches an adapter for a gaming controller in communication with a gaming console wherein the gaming controller communicates with the gaming console via a connection within the gaming adaptor.  Additionally, Navid (US Pub. No. 2010/0267454 A1), teaches a gaming adaptor with a game actuator wherein the gaming adaptor communicates a game action based on the actuation of the actuator.  However, the prior art of record lack teaching, making obvious, or anticipating all the features of the above claims when taken as a whole.  Specifically the prior art lacks teaching the adapter being fitted into the gaming controller and connected to the gaming controller port and the console port wherein instructions from the actuators controls are passed through the adapter’s function control module to the gaming console.  While individual parts are known the invention as a whole is not an obvious combination of what is found.  For example most adapters communicate via the controller to pass on commands entered into input on the adapter or wirelessly with the controller to the console when passing on general game commands from the controller to the game console.  Therefore examiner finds the current claims to be allowable for the above reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	6/17/2021